                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                           No. 13-CR-2011 CJW-MAR

 vs.
                                                       MEMORANDUM
 MARSHALL POLK,                                      OPINION AND ORDER
               Defendant.

                             ____________________________

                                  I.   INTRODUCTION
        This matter is before the Court on defendant’s Amended Motion for
Compassionate Release filed on June 30, 2020. (Docs. 179 & 180). On July 8, 2020,
the government timely filed a resistance. (Doc. 181). On July 13, 2020, defendant
timely filed a reply. (Doc. 183). For the following reasons, the Court denies defendant’s
motion.
                            II.   RELEVANT BACKGROUND
        From as early as January 2012 through March 2013, defendant was a member of
a conspiracy to distribute cocaine. (Doc. 100, at 5). Defendant was a source of cocaine
in Waterloo, Iowa. (Doc. 100, at 5). He sold cocaine to customers and often instructed
his co-conspirators to handle transactions on his behalf while he handled the money.
(Id.). In January 2012, defendant made three trips to Madison, Wisconsin with T.M. to
purchase cocaine. (Id.). On one occasion, the two purchased $20,000 worth of cocaine.
(Id.). Defendant also made trips to Madison without T.M. (Id.). From October 2012
to March 2013, defendant sold cocaine on at least five occasions. (Id., at 6). Three of
these transactions were with confidential informants and one took place at defendant’s




       Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 1 of 13
residence which was within 1,000 feet of a playground. (Id.). On March 14, 2013,
officers executed a search warrant at defendant’s residence and recovered a small amount
of marijuana, a box and ammunition for a handgun, and possible drug notes. (Id., at 7).
That same day, officers executed another search warrant at defendant’s girlfriend’s
residence and recovered a loaded handgun in a case as well as $3,847. (Id.). The
handgun, which defendant’s girlfriend claimed to own, was underneath a bed that
defendant and his two minor children were laying on when officers arrived. (Id.).
       On May 7, 2013, a grand jury issued an Indictment charging defendant with five
offenses, including conspiracy to distribute cocaine in violation of Tile 21, United States
Code, Sections 841(a)(1), 841(b)(1)(B), 846, and 860 (“Count 1”). (Doc. 4). On May
14, 2013, officers arrested defendant. (Doc. 11). That same day, defendant pleaded not
guilty and was detained. (Doc. 15). On May 15, 2013, defendant was released pending
trial. (Doc. 25). While on release, defendant tested positive for use of controlled
substances three times. (Doc. 100, at 3–4). Defendant alleged his first positive result
for marijuana was due to residual use, his second positive result for codeine and cocaine
was due to his valid prescription for codeine cough syrup, and his third positive result
for marijuana and cocaine was a “set up.” (Id., at 3). On July 1, 2013, defendant
changed his plea to guilty on Count 1 pursuant to a plea agreement with the government.
(Docs. 75–1 & 77). On July 16, 2013, the Court accepted defendant’s plea. (Doc. 80).
       On August 21, 2013, the United States Probation Office filed defendant’s final
presentence investigation report. (Doc. 100). Defendant was, at that time, 30 years old.
(Id., at 2). He was raised by his mother and described his childhood as “great” despite
not knowing his father.      (Id., at 14).       Defendant had four children across two
relationships. (Id.). Defendant dropped out of school in ninth grade and had never been
employed. (Id., at 16–17). In 2005, at approximately age 22, defendant was involved
in a car accident “which left him paralyzed.” (Id., at 15). Defendant reported he had




                                             2

    Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 2 of 13
“very little use of his arms and fingers.”       (Id.).   Defendant took pain and nerve
medications as well as muscle relaxers. (Id.). Defendant received disability benefits
since 2005. (Id.). Defendant was diagnosed with “late effect spinal cord injury” and
lower “paraplegia” as well as chronic pain. (Id.). He also used a suprapubic catheter
and was on nine different medications. (Id.). Defendant also suffered from depression
and had been treated for insomnia. (Id., at 16). He reported normal use of alcohol and
long running but minor use of marijuana. (Id.). Medical records reflect defendant was
evaluated for drug treatment in 1999 and underwent drug treatment in 2000, at which
time he reported daily use of marijuana. (Id.). Defendant, despite fulfilling all the
requirements of the program, “ran away” from the treatment center before completion
and was ultimately discharged. (Id.).
       Defendant’s criminal history was significant. In 1999, at age 16, defendant was
convicted of possession of marijuana in individual baggies. (Id., at 10). During that
offense, defendant gave officers a false name and false information, left the scene of a
car accident, and obstructed traffic. (Id.). Despite testing positive for marijuana multiple
times, having poor school attendance, violating his supervision order, incurring
additional criminal charges, failing to return to his foster care placement, and absconding
from supervision, the state did not revoke his probation. (Id.). From ages 18 to 20,
defendant was convicted of driving on a suspended license or while barred four times,
on one occasion providing a false name, on a second occasion travelling 65 miles per
hour in a 30 mile per hour zone, refusing to stop for officers, and ultimately fleeing the
scene on foot, and on a third occasion fleeing on foot again. (Id., at 11–12). Defendant
was convicted of possession of marijuana twice at age 20, one of which involved
possessing individual baggies of marijuana. (Id., at 12). At age 21, defendant was
convicted of possession of cocaine and two assaults, both against women. (Id., at 12–
13). A hearing was scheduled on revocation of defendant’s probation, but defendant was




                                             3

    Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 3 of 13
instead discharged from probation because he became paralyzed. (Id.). Despite his
paralysis, at age 27 defendant was convicted of possession with intent to deliver marijuana
and ecstasy.    (Id., at 13).    Prior to the instant offense, the longest single term of
incarceration defendant had served was about six months. (Id., at 12).
       On October 10, 2013, the Court sentenced defendant.1 (Doc. 123). Defendant
was in criminal history category V with a total offense level of 34, yielding an advisory
guideline range of imprisonment of 235 to 293 months followed by eight years to life on
supervised release. (Doc. 100, at 18). Defendant moved for a downward variance based
on, among other things, his lack of significant prior incarceration. (Doc. 109, at 7–13).
The Court denied defendant’s motion and sentenced him to 200 months’ imprisonment
followed by eight years on supervised release. (Doc. 124). On October 24, 2013,
defendant timely appealed his sentence. (Doc. 133). On April 22, 2014, the Eighth
Circuit Court of Appeals affirmed. (Doc. 151).
       On February 3, 2015, defendant filed a pro se motion to reduce his sentence. (Id.,
at 158). On April 17, 2015, the Court granted defendant’s motion and reduced his
sentence to 151 months’ imprisonment followed by eight years on supervised release.
(Doc. 161). On June 11, 2020, defendant filed a second pro se motion to reduce his
sentence and motion to appoint counsel. (Docs. 171 & 172). After the Court granted
defendant’s motion to appoint counsel (Doc. 173), defendant filed his amended motion
now before the Court on June 30, 2020 (Doc. 179). Defendant is currently incarcerated
at MCFP Springfield with a projected release date of October 6, 2024. (Doc. 180, at 3).




1
  Before his sentencing, defendant publicly posted on his Facebook account that he was being
treated unfairly, that he was only caught with a relatively small amount of drugs because someone
wore a wire, and that others should “pack” the courtroom to “watch” a witness testify against
him. (Doc. 123–2).




                                               4

     Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 4 of 13
                 III.   COMPASSIONATE RELEASE STANDARDS
       A court’s ability to modify a sentence after it has been imposed is limited. Title
18, United States Code, Section 3582(c)(1)(A) allows a court to modify a sentence
through “compassionate release.”       A defendant may directly petition the court for
compassionate release “after the defendant has fully exhausted all administrative rights
to appeal a failure of the [Bureau of Prisons] to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The court may only reduce
the defendant’s sentence, however, after considering the factors set forth in Title 18,
United States Code, Section 3553(a) to the extent they are applicable, and finding that:
       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served at least 30 years in
       prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the [Bureau of Prisons] that
       the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A). Defendants bear the burden of establishing eligibility for a
sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
       The starting point in determining what constitutes “extraordinary and compelling
reasons” under Section 3582(c)(1)(A)(i) is the United States Sentencing Guidelines
section discussing compassionate release. See USSG §1B1.13; see also United States v.
Rivernider, No. CR10-222, 2019 WL 3816671, at *2 (D. Conn. Aug. 14, 2019). USSG
Section 1B1.13 provides extraordinary and compelling reasons exist when the defendant
is (1) suffering from a terminal illness; (2) suffering from a serious physical or medical
condition, a functional or cognitive impairment, or physically or mentally deterioration




                                             5

    Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 5 of 13
due to aging which substantially diminishes the defendant’s ability to care for themselves
within the facility and from which the defendant is not expected to recover; (3) at least
65 years old, experiencing serious deterioration due to age, and has served at least 10
years or 75 percent of their sentence; (4) experiencing a change in family circumstances,
namely the death or incapacitation of the caregiver of the defendant’s minor child or the
incapacitation of the defendant’s spouse who now requires the defendant’s care; (5) some
other extraordinary and compelling reason as determined by the Director of the Bureau
of Prisons (“BOP”).
      Courts are split on whether the policy statement is binding because it predates the
First Step Act of 2018’s changes to Section 3582(c)(1)(A). Compare United States v.
Lynn, No. CR89-0072, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019), with United
States v. Urkevich, No. CR03-37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019).
This Court has concluded USSG Section 1B1.13, although it is a helpful guidepost, does
not restrain a court’s assessment of whether extraordinary and compelling reasons exist
to release a defendant. See United States v. Burnside, No. 6:18-CR-2068-CJW-MAR,
2020 WL 3443944, at *3–4 (N.D. Iowa June 18, 2020) (compiling cases).
                                  IV.   DISCUSSION
      A.     Exhaustion of Administrative Remedies
      Section 3582(c)(1)(A) states a court may reduce a term of imprisonment after the
defendant exhausts all administrative remedies within the BOP or after “the lapse of 30
days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier[.]”    This Court has held that defendants are not required to
administratively appeal a warden’s denial and may fulfill the exhaustion requirement of
Section 3582(c)(1)(A) by waiting 30 days from the date the warden receives their request
before filing a motion in the courts. See Burnside, 2020 WL 3443944, at *4–7.




                                            6

    Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 6 of 13
      On June 26, 2019, defendant completed a Reduction in Sentence (“RIS”)
Application and submitted it to the warden of his facility. (Doc. 180–1). On July 22,
2019, the RIS Committee found defendant met “the criteria for RIS consideration.”
(Doc. 180–2). On May 12, 2020, the Assistant Director and General Counsel of the
BOP, while acknowledging defendant’s medical conditions, denied defendant’s request
effectively based on the 3553(a) factors. (Doc. 180–3).
      Defendant submitted his request long before the COVID-19 pandemic arose, but
the BOP denied his request during the pandemic. The government argues defendant has
not exhausted his administrative remedies because “the BOP should be given the
opportunity to review defendant’s request based on the COVID-19 pandemic[.]” (Doc.
181, at 12).
      This Court has “previously held that a defendant need not mention COVID-19 in
his administrative request for compassionate release if his release request is based on
health conditions and predates the COVID-19 pandemic.” United States v. Campbell,
No. CR03-4020-LTS, 2020 WL 3491569, at *4 (N.D. Iowa June 26, 2020). “So long
as the defendant’s request was denied by the BOP at a time which necessarily entailed
consideration of the COVID-19 pandemic, the Court is unconcerned whether the request
itself mentioned the pandemic.” United States v. Smith, No. 04-CR-2002-CJW-MAR,
2020 WL 3913482, at *4 (N.D. Iowa July 10, 2020); see also Miller v. United States,
No. CR 16-20222-1, 2020 WL 1814084, at *2 (E.D. Mich. Apr. 9, 2020) (“The COVID-
19 pandemic merely accentuates [the defendant’s] meritorious claims for release.”).
Here, because defendant submitted his request before the pandemic, but the BOP denied
it at a time when the BOP necessarily considered the pandemic in its determination, the
Court finds the BOP had a sufficient opportunity to consider defendant’s health conditions
in light of COVID-19. Thus, because 30 days have elapsed since defendant submitted
his request to the warden, the Court finds he has fulfilled the exhaustion requirement of




                                            7

    Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 7 of 13
Section 3582(c)(1)(A) even though his request predates the pandemic. See Smith, 2020
WL 3913482, at *4.2
       B.     Extraordinary and Compelling Reason
       Defendant argues an extraordinary and compelling reason for release is present
because his medical conditions put him at a high risk of severe complications and death
if exposed to COVID-19.         (Doc. 180, at 12–16).       Defendant cites his asthma and
paralysis. (Id., at 13). The government concedes defendant’s conditions “may” present
an extraordinary and compelling reason under USSG Section 1B1.13 because they limit
his ability to provide self-care, but that a sentencing reduction is not warranted as to
COVID-19. (Doc. 181, at 13–14).
       The presence of COVID-19 at a defendant’s specific facility or within the BOP
generally can constitute an extraordinary and compelling reason for compassionate
release if the defendant is particularly susceptible to COVID-19 due to their age or
underlying health conditions. See Burnside, 2020 WL 3443944, at *7 (compiling cases);
see also People Who are at Increased Risk for Severe Illness, CDC, https://www.cdc-
.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-risk.html.
       Defendant’s medical records do not mention asthma. (Docs. 100, 180–5, 180–6,
& 180–7). His respiratory rate is within normal range and he has not reported any
respiratory distress. (Doc. 180–5, at 5, 11, 20, 44, 49, 57, 66, 101, 110, 111, 119,
177). Defendant did not allege that he had asthma in his pro se motion for release. 3

2
 In his reply, defendant notes that he sent an updated request for release to the BOP on July 2,
2020, which specifically mentioned COVID-19. (Doc. 183, at 1–2). In light of the Court’s
analysis above, it need not consider this additional request.
3
  Defendant’s pro se motion, unlike his amended motion now before the Court, alleges he suffers
from hypertension. (Doc. 171, at 1–4). The record reflects defendant has essential hypertension,
which is medicated and “well-controlled.” (Doc. 180–5, at 29, 30) (typographical error




                                               8

     Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 8 of 13
(Doc. 171, at 1–4). The Court, like the government, is unable to find any asthma
diagnosis in the record. See (Doc. 181, at 14). Thus, based on the current record, the
Court has no basis to conclude defendant suffers from asthma.
       The record shows, however, that defendant is an incomplete quadriplegic. (Doc.
180–5, at 17, 30). Persons with an incomplete spinal cord injury still have movement
and sensation in at least some of their limbs to some extent. Incomplete Spinal Cord
Injuries: The Early Days, Craig Hospital, https://craighospital.org/resources/incomplete-
spinal-cord-injuries-the-early-days. Defendant cannot move his legs but can move his
arms to some extent despite significant muscular atrophy.4 (Doc. 180–5, at 30). When
not in his bed, defendant always uses an electric wheelchair. (Docs. 180–2, at 1; 180–
5, at 90; Doc. 180–6, at 4). The extent to which defendant can use his arms is not
described in detail, but it is noted that he is limited to gross motor skills in his arms.
(Doc. 180–6, at 90). The RIS Committee commented that defendant is highly dependent
on assistance to move and perform basic daily activities. (Doc. 180–2, at 1). Such
activities include “bathing, dressing, grooming, toileting, transferring, doing laundry,


omitted). His blood pressure is consistently normal, elevated on occasion, and rarely in any
stage of hypertension. (Id., at 11, 20, 29, 44, 47, 49, 54, 66, 94, 101, 119, 159, 177, 187;
Doc. 180–6, at 6–8). Thus, his hypertension appears to be well-managed. Further, essential
hypertension, unlike pulmonary hypertension, is not known to increase a person’s susceptibility
to COVID-19.         People of Any Age with Underlying Medical Conditions, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html#serious-heart-conditions. Given that defendant’s essential hypertension does not
appear to be particularly serious, the Court will not consider it in its analysis here. See United
States v. Johnson, No. 12-CR-2024-CJW-MAR, 2020 WL 3913504, at *4 (N.D. Iowa July 10,
2020) (considering the defendant’s essential hypertension to a limited extent because it was
serious but not known to inherently raise his susceptibility to COVID-19).
4
  In his reply, defendant asserts he is a “‘higher quadriplegic,’ meaning that he cannot use his
fingers at all, and cannot use his chest muscles to sneeze or cough.” (Doc. 183, at 4). Based
on the information discussed above, the Court acknowledges defendant has little to no use of his
fingers, but there is nothing in the record that comments on defendant’s limited ability to use his
chest muscles.




                                                9

     Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 9 of 13
keeping house, preparing meals, and managing his medication.” (Doc. 180–3, at 2).
The BOP agrees that defendant is “in a debilitated medical condition.” (Id.). Notably,
defendant has not deteriorated while incarcerated; “[he] was in [his] current physical
condition at the time of his conviction and sentencing.” (Doc. 180–2, at 1).
       Defendant’s incomplete quadriplegia seriously limits his ability to provide self-
care and constitutes an extraordinary and compelling reason for release, even absent the
COVID-19 pandemic. See USSG §1B1.13 cmt. n.1(A)(ii); see also United States v.
Curtis, No. 03-533 (BAH), 2020 WL 1935543, at *2–3, *5 (D.C.D. Apr. 22, 2020)
(noting defendant’s advanced multiple sclerosis, causing incomplete quadriplegia and
other conditions, rendered him unable to provide self-care). Defendant argues the Court
should additionally consider the pandemic because his inability to provide self-care makes
him particularly susceptible to COVID-19. (Docs. 180, at 13; 183, at 5). Defendant’s
incomplete quadriplegia does not itself make it more likely that he will suffer severe
complications if exposed to COVID-19. Indeed, “[d]isability alone may not be related
to higher risk for getting COVID-19 or having severe illness.           Most people with
disabilities are not inherently at higher risk for becoming infected with or having severe
illness from COVID-19.”        People with Disabilities, CDC, https://www.cdc.gov/-
coronavirus/2019-ncov/need-extra-precautions/people-with-disabilities.html.       It would
obviously limit his ability to care for himself, however, if such complications arose. This
is true for COVID-19 just as it is true for any other illness. Defendant is also likely at a
greater risk of exposure to COVID-19 given that he is often in close physical contact with
medical personnel. Currently, MCFP Springfield has only one active case of COVID-
19 among its inmates and one other inmate who has recovered.             COVID-19, BOP,
https://www.bop.gov/coronavirus/. On balance, the Court affords limited weight to the
pandemic because, although defendant is not at an elevated risk of severe complications,
he does have a substantially limited ability to care for himself and is at an increased risk




                                            10

    Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 10 of 13
of exposure. See Curtis, 2020 WL 1935543, at *5 (noting that, although defendant’s
multiple sclerosis causing incomplete quadriplegia, vision loss, and hypertension alone
justified release, the pandemic added greater urgency).
       Thus, the Court finds defendant has presented an extraordinary and compelling
reason for release due to his hindered ability to provide self-care and, to a limited extent,
the COVID-19 pandemic. The Court must also, however, consider this reason in tandem
with the Section 3553(a) factors.
       C.     Section 3553(a) Factors and Danger to Community
       Defendant argues the Section 3553(a) factors favor release. (Doc. 180, at 16–18).
Guideline Section 1B1.13(2) provides compassionate release is appropriate only when
“the defendant is not a danger to the safety of any other person or to the community, as
provided in 18 U.S.C. § 3142(g)[.]” Section 3582(c)(1)(A) requires a court to consider
the factors set forth in Title 18, United States Code, Section 3553(a) before granting
compassionate release. Section 3553(a) requires the Court to consider: (1) “the nature
and circumstances of the offense and the history and characteristics of the defendant;”
(2) the need for the sentence to reflect the seriousness of the offense, promote respect for
the law, provide just punishment, and provide rehabilitative opportunities and care to the
defendant; (3) the kinds of sentences available; (4) the sentencing range as set by the
USSG; (5) any pertinent policy by the United States Sentencing Commission; (6) the need
to avoid unwarranted sentencing disparities among similarly situated defendants; and
(7) the need for restitution to any victims.
       Defendant’s underlying offense is aggravating. He made multiple out-of-state trips
to acquire large amounts of cocaine, personally sold cocaine, and often directed his co-
conspirators to sell cocaine on his behalf. At least one of defendant’s cocaine transactions
occurred near a playground. Notably, the instant offense occurred in 2012 and 2013,
approximately seven years after defendant became an incomplete quadriplegic. Prior to




                                               11

    Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 11 of 13
his disability, defendant incurred four drug-related convictions. Including the instant
offense, defendant incurred two drug-related convictions after his paralysis. His criminal
history is also replete with providing false information, fleeing from officers, and driving
violations.   His aggravating offense and criminal history outweigh his somewhat
mitigating upbringing, notably the absence of his father and apparent placement in foster
care for a time.
       While incarcerated, defendant has taken a significant number of courses. (Doc.
108–8, at 1–2). On the other hand, his disciplinary violations, although relatively minor
in nature, are frequent in occurrence. His violations consist of trading money without
authorization, smoking in an unauthorized area, using another inmate’s phone account
twice, possession of an unauthorized item, possession of a non-hazardous tool twice,
possession of gambling paraphernalia, and disruptive conduct. (Doc. 180–9). His most
recent violation occurred approximately a year ago. (Id., at 1). It is noted, however,
that defendant is purportedly “very social” and “gets along well with the other inmates.”
(Doc. 183–1). A social worker close to defendant states defendant is “very respectful”
and “pleasant” with the staff. (Id.).5 If released, defendant intends to reside with his
girlfriend and their three minor children. (Doc. 180–10). Although defendant does not
present a physical danger given his medical conditions, releasing defendant to a home
with children is troubling given his repeated criminal conduct.
       On balance, the 3553(a) factors do not warrant release despite defendant’s limited
ability to provide self-care amid the pandemic. Defendant has a recidivist criminal history


5
 The Court considers the social worker’s letter as helpful evidence of defendant’s character but
rejects it to the extent it argues defendant’s disciplinary violations are caused by BOP staff.
(Doc. 183–1) (“Please consider the environment in which [defendant] lives and the many
authoritarian personalities that he has to navigate on a daily basis.”).




                                              12

    Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 12 of 13
of drug-related offenses despite the punishment he has received in the past. The Court
has no reason to believe defendant’s incomplete quadriplegia will deter him from further
drug-related criminal activity when his last two drug offenses were committed after his
paralysis. Further, he played a substantial, organizing role in the conspiracy at issue.6
Reducing his sentence by approximately 40 percent and placing him on home confinement
would not sufficiently reflect the seriousness of his offense or provide just punishment in
light of his criminal history.
       Thus, the Court finds that the 3553(a) factors do not warrant release and denies
defendant’s motion on this basis.
                                  V.      CONCLUSION
       Defendant has failed to show that the 3553(a) factors favor release despite his
medical condition. Thus, for the reasons discussed above, defendant’s Amended Motion
for Compassionate Release is denied. (Doc. 179).7 Defendant must serve the remainder
of his term of incarceration as previously directed. (Doc. 124).
       IT IS SO ORDERED this 22nd day of July, 2020.



                                           _________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa




6
 Defendant, despite acknowledging that he was properly assessed with an enhancement for his
role in the offense at sentencing, asks that the Court ignore his role when reducing that same
sentence. (Doc. 180, at 17). The Court rejects this argument as paradoxical.
7
  To the extent defendant’s pro se motion for release is not superseded by his amended motion,
the Court denies it as duplicative. (Doc. 171).




                                             13

    Case 6:13-cr-02011-CJW-MAR Document 185 Filed 07/22/20 Page 13 of 13
